DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 recites the limitation “along the inner annular ring, thereby defining an inclined surface portion of the upper surface”.  This limitation was presented in the After Final Request dated 16 April 2021, but the amendment was not entered. However, this limitation was not underlined within the claim to denote a new amendment to the Claim.  Notwithstanding the missing identifier, the Claim has limitation has been examined as if properly identified.
Claim 2 recites the limitation “the outer support” in line 1.  To maintain consistency, “the outer support” should likely read “the outer support ring” to refer to the newly amended “outer support ring” from Claim 1, line 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werge et al (US 5,535,785).
Regarding Claim 1, Werge et al discloses a check valve insert (Figures 4A and 5A) defining a first seat for an open position of a check valve unit (Figure 4A), the check valve insert comprising: 
an outer support ring seatable in an internal chamber of a check valve unit (Annotated Figure A; generally at 10) and having an upper surface and a lower surface (at the top and bottom of 10 respectively); and 
an inner annular ring spaced radially inward from the outer support (see Annotated Figure A) by a plurality of ribs that each angle axially toward a central longitudinal axis to position an upper surface of the inner annular ring a distance axially beyond the upper surface of the outer support (see Annotated Figure A);
wherein the inner annular ring defines a first flow path through the check valve insert in alignment with the central longitudinal axis (Col 5, lines 1-5), and immediately neighboring ribs of the plurality of ribs are spaced apart from one another and define secondary flow paths axially through the check valve insert that are parallel to the first plow path (Col 4, lines 52-60);
wherein the upper surface of the inner annular ring undulates with two opposing troughs or is angled downward and radially outward toward the outer support over a minor arc extending 20 degrees up to 170 degrees along the inner annular ring, thereby defining an inclined surface portion of the upper 

    PNG
    media_image1.png
    596
    863
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Werge et al disclose where the outer support is an annular ring or a polygonal-shaped ring (Figure 5A shows an annular ring).  
Regarding Claim 3, Werge et al disclose where the inner annular ring is circular or oval in shape (Annotated Figure A shows where the annular ring is circular).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werge et al (US 5,535,785) in view of Blackford (GB 829,560)
Regarding Claim 6, Werge et al disclose a check valve unit (Figures 4A and 5A).  The unit comprising: 
a two part housing (generally at 10 and 12) comprising a first housing part defining an inlet port (12 with port 13) and a second housing part defining an outlet port (10 with port 11), wherein, when sealingly mated together, the first housing part and the second housing part collectively define a chamber in fluid communication with the inlet port and the outlet port (from 12 to 10 with the chamber at 14), thereby defining a flow path from the inlet port through the chamber to the outlet port (Figure 4A), wherein the chamber defines a seal seat for a closed position (at 14) and either the first housing part or the second housing part has a shoulder protruding inward (at the mating of 10 and 12 protruding inwardly relative to 10 at 16”’); 
an outer support seatable in the chamber and having an upper surface and a lower surface (Figure 5A with the upper surface on the outside of the ribs and the lower surface at 11); and 
an inner annular ring spaced radially inward from the outer support by a rib that angles axially toward a central longitudinal axis to position an upper surface of the inner annular ring a distance axially beyond the upper surface of the outer support (see Annotated Figure A); and 
a seal disc (22) translatable linearly within the chamber in response to a pressure difference across the seal disc itself to move the seal disc from an open position seated on the upper surface of the inner annular ring of the check valve insert to the closed position (Figure 4A) seated solely against the 
but fails to expressly disclose a check valve insert seated on the shoulder in the chamber.
Blackford teaches a check valve insert (Figures 2-3) with a first housing (10), second housing (16) and a check valve insert (generally at 25) seated on a shoulder in a chamber of the housing (at 20; Figure 2) where the check valve insert has a seal disc (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Werge et al to incorporate the teachings of Blackford to provide for a check valve insert seated on the shoulder in the chamber.  Doing so would be combining prior art elements according to known methods (the removable valve insert of Blackford with the valve housing of Werge et al) to yield predictable results (to allow replacement of the check valve structure).
Regarding Claim 7, Werge et al disclose where the outer support is an annular ring or a polygonal-shaped ring (Figure 5A shows an annular ring).  
Regarding Claim 8, Werge et al disclose where the inner annular ring is circular or oval in shape (Annotated Figure A shows where the annular ring is circular).  
Regarding Claim 9, Werge et al disclose where the upper surface of the inner annular ring is a continuous surface in one plane perpendicular to the central longitudinal axis (Figure 5A; Annotated Figure A).
Regarding Claim 10, Werge et al disclose a plurality of circumferentially spaced apart ribs space the inner annular ring from the outer support (see Annotated Figure A).  
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werge et al (US 5,535,785) in view of Blackford (GB 829,560) in further view of Sparazynski (US 2014/0150905).
Regarding Claims 11 and 12, Werge et al, as modified by Blockford, teach all essential elements of the current invention as discussed above except where the outlet port is a Venturi gap of a Venturi device or where the outlet port is a bypass port of a Venturi device.  
Sparazynski teaches a check valve structure (either 36 or 37) with an outlet port that is a Venturi gap (32) or a bypass port of a Venturi device (33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Werge et al to incorporate the teachings of Sparazynski to provide for a check valve within a venture device.  Doing so would be simple substitution of one known element for another (the check valve of apparatus of Werge et al for the check valve apparatus of Sparazynski) to obtain predictable results (to regulate fluid flow though a system);
Regarding Claim 13, Sparazynski teaches where the bypass port (33) is positioned downstream of a Venturi gap (32; Figure 2).  
Claims 14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparazynski (US 2014/0150905) in view of Werge et al (US 5,535,785).
Regarding Claim 14, Sparazynski discloses a venturi device (Figure 2).  The device comprising:
a body (generally at 24) defining a passageway having a motive section (40) and a discharge section (42) spaced a distance apart from one another to define a Venturi gap (at 38), both of which converge toward the Venturi gap (Figure 2), and defining a chamber housing the Venturi gap and having a first suction port in fluid communication with the Venturi gap (at 28); wherein the chamber has a first shoulder protruding inward and positioned a pre-selected distance between the Venturi gap and the first suction port (at 58); and a first suction housing (25) sealingly connected to the first suction port to collectively form a first check valve chamber (Figure 2); wherein the suction housing defines a valve seat for the closed position (52),

wherein the inner annular ring defines a first flow path through the check valve insert in alignment with the central longitudinal axis, and immediately neighboring ribs of the plurality of ribs are spaced apart from one another and define secondary flow paths axially through the check valve insert that are parallel to the first plow path; and 
a first seal disc moveable within the chamber between an open position seated on the upper surface of the inner annular ring of the first check valve insert and a closed position; wherein the first seal disc is translatable in response to a pressure difference across the first seal disc itself.
Werge et al teach a check valve insert (Figures 4A and 5A) seated on a first should in a chamber (at least at 7) the check valve insert comprising: an outer support ring seatable in an internal chamber of a check valve unit (Annotated Figure A; generally at 10) and having an upper surface and a lower surface (at the top and bottom of 10 respectively); and 
an inner annular ring spaced radially inward from the outer support (see Annotated Figure A) by a plurality of ribs that each angle axially toward a central longitudinal axis to position an upper surface of the inner annular ring a distance axially beyond the upper surface of the outer support (see Annotated Figure A),
wherein the inner annular ring defines a first flow path through the check valve insert in alignment with the central longitudinal axis (Col 5, lines 1-5), and immediately neighboring ribs of the plurality of ribs are spaced apart from one another and define secondary flow paths axially through the check valve insert that are parallel to the first plow path (Col 4, lines 52-60); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparazynski to incorporate the teachings of Werge et al to provide for a check valve within a venture device.  Doing so would be simple substitution of one known element for another (the check valve of apparatus of Werge et al in the check valve apparatus of Sparazynski) to obtain predictable results (to regulate fluid flow though a system).
Regarding Claim 20, Sparazynski discloses where an outlet end of the motive section extends into the chamber defined by the body at a position where the chamber provides fluid flow around the entire outer surface of the outlet end (around 38; Figure 2), and an inlet end of the discharge section extends into the chamber at a position where the chamber provides fluid flow around the entire outer surface of the inlet end of the discharge section (around 38; Figure 2).  
Regarding Claim 21, Sparazynski discloses where the body further defines a bypass port (33) downstream of the first suction port (32; Figure 2) and Werge et al teach wherein the upper surface of the inner annular ring is a continuous surface in one plane perpendicular to the central longitudinal axis (Figure 4A), undulates with two opposing troughs or is angled downward and radially outward toward the outer support over a minor arc extending 20 degrees up to 170 degrees along the inner annular ring, thereby defining an inclined surface portion of the upper surface (where the curved section of the arc shown in Annotated Figure A extends downward and outward from the annular ring in an arc of about 90 degrees and defines a locally inclines surface portion as well as is continuous).  
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sparazynski (US 2014/0150905) in view of Werge et al (US 5,535,785), in further view of Fletcher et al (US 2016/0010661).
Regarding Claims 15 and 16, Sparazynski, as modified by Werge et al disclose all essential elements of the current invention as discussed above except where the body further defines a second suction port in fluid communication with the Venturi gap and a cap sealingly connected to the second suction port of the body.  
Fletcher et al teach a venture device with a second suction port (Figure 6 at 280 or 168b) and a cap connected to the second suction port of the body (228).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparazynski, as modified by Werge et al to incorporate the teachings of Fletcher et al to provide a second suction port and a cap on the second port.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a second suction port, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 124 USPQ 378.
Providing a cap would be combining prior art elements according to known methods (the venture device of Fletcher et al with the venture device of Sparazynski) to yield predictable results (to allow flexibility in utilizing whatever ports are necessary for the current application).
Regarding Claim 17, Fletcher teaches a second suction housing sealingly connected to the second suction port of the body to collectively form a second check valve chamber (108; at 176b).  
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sparazynski (US 2014/0150905) in view of Werge et al (US 5,535,785).
Regarding Claim 18, Sparazynski, as modified by Werge et al teach all essential elements as discussed above except where the chamber has a second shoulder protruding inward and positioned a pre-selected distance between the Venturi gap and the second suction port, and a second check valve insert seated on the second shoulder in the chamber, the second check valve insert comprising:  an outer support seatable in the chamber and having an upper surface and a lower surface; and an inner 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a second suction port, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 124 USPQ 378.
Regarding Claim 19, Sparazynski, as modified by Werge et al teach all essential elements as discuses above except a second seal disc moveable within the second check valve chamber between an open position seated on the upper surface of the inner annular ring of the second check valve insert and a closed position; wherein the second seal disc is translatable in response to a pressure difference across the second seal disc itself.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a second suction port, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 124 USPQ 378.
Response to Arguments
Applicant’s amendment to Claim 6 has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Applicant's arguments directed to Claims 1 and 14 filed 24 May 2021 have been fully considered but they are not persuasive.
The Applicant amended Claims 1 and 14 to include the limitation “wherein the inner annular ring defines a first flow path through the check valve insert in alignment with the central longitudinal axis, and immediately neighboring ribs of the plurality of ribs are spaced apart from one another and define secondary flow paths axially through the check valve insert that are parallel to the first plow path”.  

Therefore these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753